NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHAU-RON SYKES,                                 No. 16-56387

                Plaintiff-Appellant,            D.C. No. 2:16-cv-05597-SJO-GJS

 v.
                                                MEMORANDUM*
LOS ANGELES SHERIFF’S
DEPARTMENT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      California state prisoner Shau-Ron Sykes appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action arising from an alleged

rape and assault in Los Angeles County Men’s Central Jail. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Belanus v. Clark, 796 F.3d 1021,

1024 (9th Cir. 2015) (dismissal under 28 U.S.C. § 1915A); Watison v. Carter, 668
F.3d 1108, 1112 (9th Cir. 2012) (dismissal under 28 U.S.C. § 1915(e)(2)). We

vacate and remand.

      The district court determined that Sykes’ claims were time-barred and that

Sykes is not entitled to equitable tolling. However, the district court failed to

consider whether the statute of limitation should be tolled because Sykes “lack[ed]

the legal capacity to make decisions” at the time the claims accrued. Cal. Civ.

Proc. § 352(a); see also Wallace v. Kato, 549 U.S. 384, 394 (2007) (“We have

generally referred to state law for tolling rules, just as we have for the length of

statutes of limitations.”). Therefore, we vacate and remand for the district court to

consider this question in the first instance.

      VACATED and REMANDED.




                                           2                                     16-56387